*115MEMORANDUM *
California prisoner Ernest Miller appeals pro se from the district court’s dismissal of his 42 U.S.C. § 1983 action seeking damages from King Harris Publications Magazine, a private magazine publisher. Miller contends that King Harris Publications failed to provide him either with his one-year magazine subscription after he placed and paid for the order or a refund of $12.00. Miller contends that King Harris Publications treated him in this manner because he is a black male.
We affirm for the reasons stated in the magistrate judge’s findings and recommendations, filed on March 3, 2008, 2008 WL 618809, and adopted by the district court on March 12, 2008.1
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. All pending motions are denied as moot.